                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    JAMES MCCURDY,                                   Case No. 17-01043 BLF (PR)
                                  12                  Plaintiff,                         ORDER GRANTING EXTENSION
Northern District of California
 United States District Court




                                  13                                                     OF TIME TO FILE OPPOSITION
                                                v.
                                  14
                                        M. RIVERO, et al.,
                                  15
                                                     Defendants.
                                  16
                                                                                         (Docket No. 128)
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  19   U.S.C. § 1983. On January 29, 2019, Defendants filed a motion for summary judgment.
                                  20   (Docket No. 118.) Plaintiff recently filed a letter stating that he has been transferred to
                                  21   another facility due to mental health issues and requesting additional time to file a traverse
                                  22   in another matter pending before this Court. (Docket No. 128.) Although this letter was
                                  23   clearly intended to be filed in Plaintiff’s habeas case, the letter was docketed in this matter
                                  24   because Plaintiff makes a clear reference to this action in which his opposition is currently
                                  25   due no later than May 9, 2019. (Docket No. 127.)
                                  26          In the interest of justice, Plaintiff shall be granted additional time to file an
                                  27   opposition in this matter. Plaintiff shall file an opposition no later than June 10, 2019.
                                  28
                                   1   Defendants shall file a reply within fourteen (14) days after Plaintiff’s opposition is filed.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _____________________
                                                May 3, 2019                              ________________________
                                                                                         BETH LABSON FREEMAN
                                   4
                                                                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Ext. of Time to File Opp.
                                       PRO-SE\BLF\CR.17\01043McCurdy_eot6-opp
                                  26

                                  27

                                  28                                                 2
